NOT FOR PUBLICATION                         FILED
                       UNITED STATES COURT OF APPEALS                       MAR 3 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


NICOLAS RIOS-GARIBAY, AKA Nico                     No. 15-70064
Rios, AKA Nico Rios-Garibay,
                                                   Agency No. A044-279-182
                 Petitioner,

    v.                                             MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

                 Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Nicolas Rios-Garibay, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008), and we dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to consider Rios-Garibay’s claims as to his religion and

an unspecified incident in his youth because he failed to raise them to the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (petitioner must

exhaust issues in administrative proceedings below).

      Substantial evidence supports the BIA’s determination that Rios-Garibay

failed to establish past persecution or a fear of future persecution in Mexico on

account of a protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740

(9th Cir. 2009) (the REAL ID Act “requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”); see also Molina-Morales v.

INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal retribution is not

persecution on account of a protected ground); Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (“An alien’s desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground.”). Thus, Rios-Garibay’s asylum and withholding of removal

                                          2                                   15-70064
claims fail. See Zetino, 622 F.3d at 1015-16.

      Substantial evidence also supports the agency’s denial of Rios-Garibay’s

CAT claim because he failed to establish it is more likely than not he will be

tortured by the Mexican government, or with its consent or acquiescence.     See

Silaya, 524 F.3d at 1073.

   PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                  15-70064